John McDonell as j Michael Keminskii & [ David McCord——
Bill in Chancery Supe Court sitting in Chancery May Term 1828.
*481And now the said David McCord having filed his answer in this Hon1 Court and the same being now at issue before the court prays the Hon. Court that the said. Complainant John McDonell may be examined upon oath touching the allegations and that the said John McDonell be made to answer the following interogatories hereafter exhibited to said complainant, at a day certain to be appointed by the Court, or that the said John McDonell be adjudged in contempt and that his said Bill be dismissed with costs-■ agreeably to the Statute intitled “An Act directing the mode of proceeding in Chancery”—
By C. Stevens Solitr of D. McCord
Interogatory 1—
What do you say as to the truth of thz, facts, charges and allegations exhibited in your said Bill?
Interogatory 2d
Did you ever see, read or hear of the facts, charges and allegations of said Bill before they were filed in Court? if yea, when, at what time and place?, declare? Interogatory 3d
Did you ever make any improvements on said land in dispute if any, what? at what time? and if any previous to the date of the Defendants purchase by deed as set forth in said answer? Declare—
Interogatory 4th
Did you ever give any notice to the said David McCord that you ever intended to purchase said land in dispute, of said Michael Keminskii, if yea, at what time ? in what manner? and before what witnesses? and what evidence did you shew of any title you had, or intended to have to said lands ? declare fully and particularly in this behalf?
Interogatory 5th
Did you ever pay one cent for any lands to said Keminskii if yea, how much? at what time ? and for what lands ? and what writing you received or a memorandum of said contract? declare fully and particularly in relation to the same?
Interogatory 6th
Did you ever employ any solicitor to bring a Bill against this Deft— David McCord and if any, what one? for what consideration ? declare— Have you any interest in said Bill?
Interogatory 7
Why did you not take a writing describing said tract of land in dispute at the time you made a bargain to purchase of the said Keminskii, declare?-Interogatory 8th
What other facts do you know in relation to the said case?-declare-